\



                                                                                  RECEIVED
                                                                                  Court of Appeals
                                                                                     AUG 23 2013
                                                                                       Lisa Matz
                                                                                   Clerk, 5th District


                  IN THE COURT OF CRIMINAL APPEALS
                                             OF TEXAS

                                            NO. WR-66,244-02



                             EX PARTE LAFARRIS BORENS, Applicant


                     ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. F-05-60566-R IN THE 265th DISTRICT COURT
                                       FROM DALLAS COUNTY




            Per curiam.


                                              OPINION


            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

    clerkof thetrial court transmitted to this Court thisapplication for a writofhabeas corpus. Exparte

    Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

    robbery andsentenced to twenty-five years' imprisonment. TheFifth Court of Appeals affirmed his

    conviction. Borens v. State, No. 05-07-01516-CR (Tex. App.—Dallas Apr. 15,2009) (unpublished).

           Applicant contendsthat his appellate counsel rendered ineffective assistance because counsel

    failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of

    his right to petition pro se for discretionary review. The trial court found that appellate counsel

    discharged his duties appropriately. We remanded this application to the trial court for findings of
*




\




    fact and conclusions of law addressing Applicant's claim that he never received counsel's

    correspondence.

            Based on an affidavit from the Texas Department of Criminal Justice, the trial court has

    entered findings of factand conclusions of lawthat Applicant never received notice his conviction

    had been affirmed. The trial court recommends that relief be granted.

            We find, therefore, that Applicant isentitled to the opportunity tofile an out-of-time petition
    for discretionary review ofthe judgment oftheFifth Court ofAppeals inCause No. 05-07-01516-CR

    that affirmed his conviction in Cause No. F-05-60566-R from the 265th District Court of Dallas

    County. Applicant shall file his petition for discretionary review with this Court within 30 days of
    the date on which this Court's mandate issues.




    Delivered: August 21, 2013
    Do not publish
                                                 OFFICIAL BUSINESS                                ^%
                                                 STATE OF TEXAS                                                  W   I f INI V BOWES
                                                                                                 l